Citation Nr: 0217201	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  01-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran had verified active service from November 1990 
to April 1991.  Records associated with his claims file 
reference additional periods of active duty for training and 
inactive duty training.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2000 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
the RO in October 1998.  The veteran was notified of that 
decision, and of appellate rights and procedures, but did 
not indicate disagreement with that decision within one year 
following notice thereof.

2.  Additional evidence submitted since October 1998 is not 
so significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  An October 1998 RO decision, whereby service connection 
for a low back disorder was denied, is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  Evidence received since October 1998 is not new and 
material; the veteran's claim for service connection for a 
low back disability has not been reopened.  38 U.S.C.A. 
§§ 5108, 5121(a) (West 1991); 38 C.F.R. § 3.156(a) (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published 
on August 29, 2001, and they apply to most claims for 
benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date, such as the 
one in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, a revised standard 
for adjudicating new and material evidence claims is not 
applicable to the claim on appeal.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (the effective date for the revised 
provisions of 38 C.F.R. § 3.156(a) only applies to claims 
received on or after August 29, 2001).  The claim in this 
case was received prior to that date. 

VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the May 2000 rating action and the August 
2001 statement of the case, that the evidence did not show 
that the criteria had been met for reopening his claim that 
new and material evidence had been presented to reopen a 
claim for service connection for the back condition.  That 
is the key issue in this case, and the appellant has been 
informed of the relevant criteria.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  In the statement of the case, the 
appellant was informed that he would need to submit medical 
evidence showing a link between this condition and the 
isolated treatment in service.  The Board therefore finds 
that VA has complied with its duty to notify the appellant 
of his duties to obtain evidence.  See Quartuccio v. 
Principi, No. 01- 997 (U. S. Vet. App. June 19, 2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained VA and non-VA treatment records, as well as service 
medical records from the National Personnel Records Center.  
The veteran has not asserted that any additional development 
is required, and it does not appear that there are any 
identified treatment records which have not been obtained.  
The Board notes that this is a "new and material claim," see 
38 U.S.C.A. § 5108, and that as the Board has determined 
that the new and material evidence has not been presented, a 
remand for an etiological opinion is not required to decide 
this claim.  See 38 U.S.C.A. § 5103A(f).  Based on the 
foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.  


II.  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  
38 U.S.C.A. § 5108 (West 1991); see also 38 U.S.C.A. 
§§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and 
evaluated on its merits; in such circumstances, all 
evidence, both old and new, will be considered by VA after 
it ensures that its duty to assist has been fulfilled.

In the instant case, service connection for a low back 
disorder, characterized as herniated disc at L4-5 and L5-S1, 
was denied most recently by VA by means of a rating decision 
rendered in October 1998.  At that time, the evidence of 
record included both service and private medical records.  
The RO noted that a February 1991 service medical record 
showed complaints of pain in the lower right back, but that 
a separation medical examination report was negative for 
clinical findings of a chronic low back condition.  The RO 
found that the evidence failed to establish any relationship 
between a herniated disc, noted in January 1998, and any 
disease or injury during service.  

The veteran was notified of this decision, and of appellate 
rights and procedures, by means of a letter from the RO 
dated October 23, 1998.  No notice of disagreement was 
received within one year thereafter; accordingly, the RO's 
October 1998 decision is final, and can be reopened only 
upon the receipt by VA of evidence that is both new and 
material.

The evidence received subsequent to October 1998 includes VA 
and private medical records dated in 1995 and 1998, to 
include a May 1998 VA treatment record noting that the 
veteran complained of having low back pain since 1991, and a 
private treatment record dated in August 1999 in which it 
was noted that the veteran had current complaints of back 
pain, and that he had a history of disc problems in 1990.  
This evidence is new in the sense that it was not previously 
of record; however no new information is presented.  The 
presence of complaints of back pain in August 1999 is 
cumulative information, in that the current manifestation of 
a low back disorder was acknowledged at the time of the 
prior, unappealed decision.  Moreover, the statements 
contained in these records that constitute assertions by the 
veteran of back problems since service are not material, 
notwithstanding the fact that they are presented in a 
clinical context.  The Court has specifically held that a 
new medical statement was not material to support the 
reopening of a claim for service connection where a doctor 
merely relied on the claimant's account of his medical 
history and service background, which had already been 
rejected.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  
In addition, the Court has also consistently held that 
recitations of events by a claimant are immaterial.  See, 
e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993), wherein 
the Court rejected a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
relevant documents that would have enabled him to form an 
opinion on an independent basis.  See also Owens v. Brown, 7 
Vet. App. 429 (1995), wherein the Court held that the Board 
was not required to accept uncorroborated testimony of a 
claimant as to inservice medical treatment.  

In brief, the evidence submitted by the veteran subsequent 
to October 1998 does not constitute new and material 
evidence, and need not be considered in order to decide 
fairly the merits of his claim.  38 C.F.R. § 3.156(a) 
(2002).  The claim, accordingly, has not been reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability.  The appeal is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

